Case 2:20-cv-00438-JLB-NPM Document 14 Filed 09/02/20 Page 1 of 1 PageID 86




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

JUAN ANDRES VELAZQUEZ MARTINEZ

             Plaintiff,

v.                                              Case No.: 2:20-cv-00438-JLB-NPM

TRANS UNION LLC, and RENT-A-
CENTER, INC.,

             Defendants.
                                         /

                                        ORDER

      The parties have filed a joint stipulation to arbitrate and stay the action. (Doc.

13.) After reviewing the arbitration agreement, (Doc. 12-1, Ex. 2), the Court is

satisfied that Plaintiff’s claims are subject to arbitration.

      Accordingly, it is ORDERED:

      1.     The parties shall proceed to arbitration. This case is STAYED, and the

Clerk is DIRECTED to administratively close the file. The Court retains jurisdiction

to adjudicate any necessary post-arbitration motions.

      2.     The parties shall file a joint report no later than December 1, 2020 and

every ninety days thereafter advising the Court of the progress of the arbitration.

      ORDERED in Fort Myers, Florida, on September 2, 2020.
